PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/677,280
Filing Date: 15 Aug 2017
Appellant(s): Henderson et al.



__________________
John Henderson & Stephen Henderson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39 & 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,942,699 to Spinelli in view of US Patent Number 4,730,552 to Murray.


6(a) providing a vent body defining an upper outer surface and a lower 7outer surfaces (Spinelli: Figure 1, vent has top and bottom just above and below Item 26), said upper and lower outer surfaces being sized to define a generally 8rectangular configuration having a linear axis and two opposing linear edges 9parallel to said linear axis, said configuration having opposing symmetrical lift ends 10proximate to said two opposing linear edges and a centered midpoint proximate to 11said linear axis, said linear axis being equidistant between said linear edges, said 12centered midpoint being bendable to conform to the ridge of the shingled roof (Spinelli: Figure 5, Item 34 is the bend line for the ridge of the roof), 
said 13upper outer surface and said lower outer surface being in a spaced apart 14relationship and defining a predetermined thicknesses therebetween (Spinelli: Figure 1, thickness between top and bottom surfaces being equal to the thickness of Item 26), 
said vent body defining an airway disposed between the 24upper outer surface and the lower outer surface and communicating between said 25symmetrical opposing lift ends and said centered midpoint for transferring air between said lift ends and said centered midpoint and from said centered midpoint to said lift ends when said vent body is attached to the shingled roof at the ridge, said airway is not interrupted by a baffle (Spinelli: Figure 1, no baffle to stop airflow; Col. 1, lines 55-57), 
at least one of said 30upper and lower outer surfaces having a vent opening communicating with said 31attic air through the attic opening when said vent body is attached to the shingled 32roof at said ridge, said vent opening being proximal to said centered midpoint  when said vent body is attached to the shingled roof at said ridge, said vent body does not define an obstruction 36located between the attic opening and the centered midpoint to a flow of said 37air between said attic opening and said centered midpoint when said vent 38body is installed on the roof at the ridge (Spinelli: Figure 1, no obstruction to allow airflow from attic through slot 22), 

2(c) attaching said vent body to the roof at the ridge using a plurality of nails or 3fasteners penetrating said vent body (Spinelli: Figure 1, Item 40);  
4(d) covering said upper outer surface with a plurality of shingles (Spinelli: Figure 1, Item 18);  
5(e) securing said shingles through said vent body to said vent body using said 6nails or said fasteners (Spinelli: Figure 1, Item 40).
Spinelli does not teach that said predetermined thickness between the upper outer 17surface and lower outer surface defining a first continuously decreasing taper 18normal too said linear axis from a one of said lift ends and toward said centered 19midpoint and a second continuously decreasing taper normal to said linear axis from20fromfrom another of said lift ends and toward said centered midpoint,
whereby the vent device creates a venturi effect for eduction of air through the attic opening and out said vent body when said vent body is mounted to the roof at the ridge and wind blows across the ridge.
However, Murray teaches said predetermined thickness between the upper outer 17surface and lower outer surface defining a first continuously decreasing taper 18normal to said linear axis from a one of said lift ends and toward said centered 19midpoint and a second continuously decreasing taper normal to said linear axis from20fromfrom another of said lift ends and toward said centered midpoint (Murray: Figure 2, passage 19 tapers from left to midpoint and from midpoint to right side),
whereby the vent device creates a venturi effect for eduction of air through the attic opening and out said vent body when said vent body is mounted to the roof at the ridge and wind blows across the ridge (Murray: Figure 2, Item 19 creates a Venturi).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Spinelli by making the upper and lower surfaces come together to form a venturi, as taught by Murray, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Spinelli with these aforementioned teachings of Murray with the motivation of further inducing airflow out of the attic even with lower wind speeds.

B) As per Claim 41, Spinelli in view of Murray teaches that said vent body is constructed of any suitable a material selected from a 3list consisting of plastic, corrugated plastic, molded plastic, 4and anand an air permeable three-dimensional entangled web structure (Spinelli: Figure 1, Item 26).

C) As per Claim 42, Spinelli in view of Murray teaches the vent device further comprises: a fabric barrier, said fabric barrier 3being disposed upon said upper outer surfaces and lower outer surfaces along said 4linear edges and covering said lift ends, said fabric barrier being non-woven, said 5fabric barrier defining a multiplicity of perforations therethrough, said fabric barrier 6being configured to prevent entry of insects, debris, water or snow into said vent 7body but to allow entry of air into said vent body at said lift ends (Spinelli: Figure 1, Item 24).

D) As per Claim 44, Spinelli in view of Murray teaches that said vent body 2is configured so that said air may pass through said vent body from a one of said lift 3ends to another of said lift ends from a wind transverse to the ridge, said air having 4a velocity (Spinelli: Figure 1, airflow coming up the roof can go through vent 26 from one end to the other and draw air up and out of the attic), said velocity being greater at said centered midpoint than at said lift ends 5whereby said vent body defines a Venturi (Murray: Figure 2, Item 19 creates a Venturi).


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinelli in view of Murray as applied to claim 39 above, and further in view of US Patent Number 5,457,920 to Waltz.

A) As per Claim 40, Spinelli in view of Murray teaches said upper outer surface is configured to support a plurality of shingles (Spinelli: Figure 1, Item 18)3. 
Spinelli in view of Murray does not teach at least two supports located on each 4side of said linear axis between said linear edge and said centered midpoint, 5each support extending from the upper outer surface to the lower outer surface.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Spinelli in view of Murray by adding supports on each side, as taught by Waltz, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Spinelli in view of Murray with these aforementioned teachings of Waltz with the motivation of further supporting the ridge cap so that the internal non-woven material will not compress as easily.


Claims 39-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinelli in view of US Patent Publication Number 2005/0054281 A1 to Lin.

A) As per Claims 39 & 43, Spinelli teaches a method of ventilating a 2structure having walls and a shingled roof with two opposing shingled roof planes intersecting at an apex, the apex having an attic opening communicating through said shingled roof at said apex exposing an attic air to the environment, said 5shingled roof having a ridge at said apex, said ridge defining the location for mounting said tapered ridge vent device, said ridge vent device to allow air to flow between two rood decks through said ridge vent and to the environment (Spinelli: Figure 1), the method comprising:  
6(a) providing a vent body defining an upper outer surface and a lower 7outer surfaces (Spinelli: Figure 1, vent has top and bottom just above and below Item 26), said upper and lower outer surfaces being sized to define a generally 8rectangular configuration having a linear axis and two opposing linear edges 9parallel to said linear axis, said configuration having opposing symmetrical lift ends 10proximate to said two opposing linear edges and a centered midpoint proximate to 11said linear axis, said linear axis being equidistant between said linear edges, said 12centered midpoint being bendable to conform to the ridge of the shingled roof (Spinelli: Figure 5, Item 34 is the bend line for the ridge of the roof), 

said vent body defining an airway disposed between the 24upper outer surface and the lower outer surface and communicating between said 25symmetrical opposing lift ends and said centered midpoint for transferring air between said lift ends and said centered midpoint and from said centered midpoint to said lift ends when said vent body is attached to the shingled roof at the ridge, said airway is not interrupted by a baffle (Spinelli: Figure 1, no baffle to stop airflow; Col. 1, lines 55-57), 
at least one of said 30upper and lower outer surfaces having a vent opening communicating with said 31attic air through the attic opening when said vent body is attached to the shingled 32roof at said ridge, said vent opening being proximal to said centered midpoint  when said vent body is attached to the shingled roof at said ridge, said vent body does not define an obstruction 36located between the attic opening and the centered midpoint to a flow of said 37air between said attic opening and said centered midpoint when said vent 38body is installed on the roof at the ridge (Spinelli: Figure 1, no obstruction to allow airflow from attic through slot 22), 
1(b) conforming said vent body to a pitch of the shingled roof at the ridge (Spinelli: Figure 1, on roof ridge with bendable line Item 34 in Figure 5);  
2(c) attaching said vent body to the roof at the ridge using a plurality of nails or 3fasteners penetrating said vent body (Spinelli: Figure 1, Item 40);  
4(d) covering said upper outer surface with a plurality of shingles (Spinelli: Figure 1, Item 18);  
5(e) securing said shingles through said vent body to said vent body using said 6nails or said fasteners (Spinelli: Figure 1, Item 40).
Spinelli does not teach that said predetermined thickness between the upper outer 17surface and lower outer surface defining a first continuously decreasing taper 18normal to said linear axis from a one of said lift ends and toward said centered 19midpoint and a second continuously decreasing taper normal to said linear axis from20fromfrom another of said lift ends and toward said centered midpoint,

However, Lin teaches said predetermined thickness between the upper outer 17surface and lower outer surface defining a first continuously decreasing taper 18normal to said linear axis from a one of said lift ends and toward said centered 19midpoint and a second continuously decreasing taper normal to said linear axis from20fromfrom another of said lift ends and toward said centered midpoint (Lin: Figure 1C, Item 160 tapers from left to midpoint and from midpoint to right side),
whereby the vent device creates a venturi effect for eduction of air through the attic opening and out said vent body when said vent body is mounted to the roof at the ridge and wind blows across the ridge (Lin: Figure 1C, passage 160 forms a Venturi).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Spinelli by making the upper and lower surfaces come together to form a venturi, as taught by Lin, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Spinelli with these aforementioned teachings of Lin with the motivation of further inducing airflow out of the attic even with lower wind speeds.

B) As per Claim 40, Spinelli teaches said upper outer surface is configured to support a plurality of shingles (Spinelli: Figure 1, Item 18)3. 
Spinelli does not teach at least two supports located on each 4side of said linear axis between said linear edge and said centered midpoint, 5each support extending from the upper outer surface to the lower outer surface.
However, Lin teaches at least two supports located on each 4side of said linear axis between said linear edge and said centered midpoint, 5each support extending from the upper outer surface to the lower outer surface (Lin: Figure 1, item 130 & 140, 150 with fourth strut shown in Figure 1B) each support having decreased heights toward said midpoint (Lin: Figure 8, all struts are tapered by nature of the tapered passage).


C) As per Claim 41, Spinelli in view of Lin teaches that said vent body is constructed of any suitable a material selected from a 3list consisting of plastic, corrugated plastic, molded plastic, 4and anand an air permeable three-dimensional entangled web structure (Spinelli: Figure 1, Item 26).

D) As per Claim 42, Spinelli in view of Lin teaches the vent device further comprises: a fabric barrier, said fabric barrier 3being disposed upon said upper outer surfaces and lower outer surfaces along said 4linear edges and covering said lift ends, said fabric barrier being non-woven, said 5fabric barrier defining a multiplicity of perforations therethrough, said fabric barrier 6being configured to prevent entry of insects, debris, water or snow into said vent 7body but to allow entry of air into said vent body at said lift ends (Spinelli: Figure 1, Item 24).

E) As per Claim 44, Spinelli in view of Lin teaches that said vent body 2is configured so that said air may pass through said vent body from a one of said lift 3ends to another of said lift ends from a wind transverse to the ridge, said air having 4a velocity (Spinelli: Figure 1, airflow coming up the roof can go through vent 26 from one end to the other and draw air up and out of the attic), said velocity being greater at said centered midpoint than at said lift ends 5whereby said vent body defines a Venturi (Lin: Figure 1C, passage 160 forms a Venturi).


Claims 39 & 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinelli in view of US Patent Number 2,084,787 to Zaustinsky.

A) As per Claims 39 & 43, Spinelli teaches a method of ventilating a 2structure having walls and a shingled roof with two opposing shingled roof planes intersecting at an apex, the apex having an attic opening communicating through said shingled roof at said apex exposing an attic air to the environment, said 5shingled roof having a ridge at said apex, said ridge defining the location for mounting said tapered ridge vent device, said ridge vent device to allow air to flow between two rood decks through said ridge vent and to the environment (Spinelli: Figure 1), the method comprising:  
6(a) providing a vent body defining an upper outer surface and a lower 7outer surfaces (Spinelli: Figure 1, vent has top and bottom just above and below Item 26), said upper and lower outer surfaces being sized to define a generally 8rectangular configuration having a linear axis and two opposing linear edges 9parallel to said linear axis, said configuration having opposing symmetrical lift ends 10proximate to said two opposing linear edges and a centered midpoint proximate to 11said linear axis, said linear axis being equidistant between said linear edges, said 12centered midpoint being bendable to conform to the ridge of the shingled roof (Spinelli: Figure 5, Item 34 is the bend line for the ridge of the roof), 
said 13upper outer surface and said lower outer surface being in a spaced apart 14relationship and defining a predetermined thicknesses therebetween (Spinelli: Figure 1, thickness between top and bottom surfaces being equal to the thickness of Item 26), 
said vent body defining an airway disposed between the 24upper outer surface and the lower outer surface and communicating between said 25symmetrical opposing lift ends and said centered midpoint for transferring air between said lift ends and said centered midpoint and from said centered midpoint to said lift ends when said vent body is attached to the shingled roof at the ridge, said airway is not interrupted by a baffle (Spinelli: Figure 1, no baffle to stop airflow; Col. 1, lines 55-57), 
at least one of said 30upper and lower outer surfaces having a vent opening communicating with said 31attic air through the attic opening when said vent body is attached to the shingled 32roof at said ridge, said vent opening being proximal to said centered midpoint  when said vent body is attached to the shingled roof at said ridge, said vent body does not define an obstruction 36located between the attic opening and the centered midpoint to a flow of said 37air between said attic opening and said centered 
1(b) conforming said vent body to a pitch of the shingled roof at the ridge (Spinelli: Figure 1, on roof ridge with bendable line Item 34 in Figure 5);  
2(c) attaching said vent body to the roof at the ridge using a plurality of nails or 3fasteners penetrating said vent body (Spinelli: Figure 1, Item 40);  
4(d) covering said upper outer surface with a plurality of shingles (Spinelli: Figure 1, Item 18);  
5(e) securing said shingles through said vent body to said vent body using said 6nails or said fasteners (Spinelli: Figure 1, Item 40).
Spinelli does not teach that said predetermined thickness between the upper outer 17surface and lower outer surface defining a first continuously decreasing taper 18normal to said linear axis from a one of said lift ends and toward said centered 19midpoint and a second continuously decreasing taper normal to said linear axis from20fromfrom another of said lift ends and toward said centered midpoint,
whereby the vent device creates a venturi effect for eduction of air through the attic opening and out said vent body when said vent body is mounted to the roof at the ridge and wind blows across the ridge.
However, Zaustinsky teaches said ridge configured to create a venturi by tapering the airways toward a midpoint, said tapering predetermined thickness between the upper outer 17surface and lower outer surface defining a first continuously decreasing taper 18normal to said linear axis from a one of said lift ends and toward said centered 19midpoint and a second continuously decreasing taper normal to said linear axis from20fromfrom another of said lift ends and toward said centered midpoint (Zaustinsky: Figure 2, Items 7 & 8 create a venturi),
whereby the vent device creates a venturi effect for eduction of air through the attic opening and out said vent body when said vent body is mounted to the roof at the ridge and wind blows across the ridge (Zaustinsky: Figure 2, Items 7 & 8 create a venturi).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Spinelli by making the upper and lower surfaces come together to form a venturi, as taught by Zaustinsky, with a reasonable expectation of success of arriving 

B) As per Claim 41, Spinelli in view of Zaustinsky teaches that said vent body is constructed of any suitable a material selected from a 3list consisting of plastic, corrugated plastic, molded plastic, 4and anand an air permeable three-dimensional entangled web structure (Spinelli: Figure 1, Item 26).

C) As per Claim 42, Spinelli in view of Zaustinsky teaches the vent device further comprises: a fabric barrier, said fabric barrier 3being disposed upon said upper outer surfaces and lower outer surfaces along said 4linear edges and covering said lift ends, said fabric barrier being non-woven, said 5fabric barrier defining a multiplicity of perforations therethrough, said fabric barrier 6being configured to prevent entry of insects, debris, water or snow into said vent 7body but to allow entry of air into said vent body at said lift ends (Spinelli: Figure 1, Item 24).

D) As per Claim 44, Spinelli in view of Zaustinsky teaches that said vent body 2is configured so that said air may pass through said vent body from a one of said lift 3ends to another of said lift ends from a wind transverse to the ridge, said air having 4a velocity (Spinelli: Figure 1, airflow coming up the roof can go through vent 26 from one end to the other and draw air up and out of the attic), said velocity being greater at said centered midpoint than at said lift ends 5whereby said vent body defines a Venturi (Zaustinsky: Figure 2, Items 7 & 8 create a venturi).


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinelli in view of Zaustinsky as applied to claim 39 above, and further in view of Waltz.

A) As per Claim 40, Spinelli in view of Zaustinsky teaches said upper outer surface is configured to support a plurality of shingles (Spinelli: Figure 1, Item 18)3. 

However, Waltz teaches at least two supports located on each 4side of said linear axis between said linear edge and said centered midpoint, 5each support extending from the upper outer surface to the lower outer surface (Waltz: Figure 3-4, Item 76).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Spinelli in view of Zaustinsky by adding supports on each side, as taught by Waltz, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Spinelli in view of Zaustinsky with these aforementioned teachings of Waltz with the motivation of further supporting the ridge cap so that the internal non-woven material will not compress as easily.

(2) Response to Argument
	A) The Examiner notes that amendments to the specifications and drawings have been submitted within the body of the Appeal Brief. The Examiner notes that these amendments will NOT be entered for purposes of appeal as they would require further search and consideration, prosecution of the case is closed and there are numerous informalities with the format of the amendments.
B) The Examiner notes that annotated copies of previous Office Actions and the Prior Art, and Supplemental statements are found within the Appeal Brief (pg. 3-13 & 57-63 of the Brief [labeled 2-12 & 56-62 by Appellant]) are understood to provide context and NOT be part of the arguments of Appeal. Furthermore, the Examiner believes that any issue mentioned on the Annotated sheets and Supplemental Statements is also herein addressed when responding to Appellant’s Arguments section.
C) The Appellant asserts that the claims are not obvious in light of Pewitt, Figures 1 & 5-7 and obvious with the combination of Spinelli and Pewitt. The Examiner notes that Pewitt was not cited in a 103 obviousness rejection, but merely as evidence against the three affidavits from Baker, Grimley & 
D) The Appellant asserts that Pewitt does contain internal baffles and therefore cannot solve the stated long felt need from the affidavits of Baker, Grimley & Bosen. The Examiner respectfully disagrees. The baffle cited in Figure 1 by Appellant (Item 14) is not analogous to the baffle in the claims but part of the airflow passage itself as it does not interrupt the airflow between the two ends of the vent, but instead defines the airflow path as Appellant’s invention does. The Examiner notes that this interpretation is consistent with Appellant’s invention which contains similar structures (See Annotated Figure A below, only difference is two openings to attic in Pewitt vs one opening in Appellant’s claimed invention). Therefore, Pewitt shows an invention that increases a non-baffled airflow without external baffles and therefore proves that Appellant’s stated long-felt need in the art has already been solved by another.

    PNG
    media_image2.png
    329
    1213
    media_image2.png
    Greyscale

Figure A: Annotated Figure 1 of Appellant and Figure 1 of Pewitt

E) The Appellant asserts that Pewitt is non-analogous art. The Examiner notes that this argument is moot because Pewitt is not used within the rejection. The Examiner further notes that Pewitt is in the exact field of endeavor as Appellant’s invention due to also being a roof ridge vent.
F) In response to appellant’s argument that Murray is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both Appellant’s invention and Murray are directed to roof vents and are therefore both in the same field of endeavor.

H) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, that the secondary references (not stated by Appellant, but are Lin, Murray, & Zaustinsky) are stated to have baffles. The Examiner notes that the baffles of Lin, Murray and Zaustinsky are not being used by the reference to increase airflow, and the references are merely being used to show that it is well known with the art to have the roof vent contain a continuous venturi shape to increase airflow. The Examiner again notes that Spinelli is used to show the non-baffled air vent and therefore in separate combinations with the secondary references, teaches a standard non-baffled roof vent with a tapered venturi passage to increase airflow. These combinations would certainly have been obvious to one of ordinary skill in the art and cover all claim limitations and therefore the rejections are proper.
I) The Appellant asserts that the Examiner is “removing” the baffles from the secondary references Murray, Lin and Zaustinsky. The Examiner respectfully disagrees. There is no need to remove the baffles of the secondary references because the base reference teaches those limitations and the baffles of the secondary references are not being brought into the teachings of Spinelli.
J) The Appellant asserts that the Examiner is “removing” the mesh from Spinelli. As cited in the rejection, this is not the case. The structure of Spinelli remains the same except for the shape of the passage, as taught by the multiple separate secondary references Lin, Murray & Zaustinsky. The Examiner is not taking the vents of Lin, Murray and Zaustinsky and placing them in the location of Spinelli, but using Lin, Murray & Zaustinsky to show that a venturi shaped passage is known in the art to 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Allen R Schult/Examiner, Art Unit 3762                                                                                                                                                                                                        
Conferees:
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762   
                                                                                                                                                                                                     /NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.